COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Steve Didmon v. American Arbitration Association, Inc. and Frontier
                          Drilling USA, Inc. n/k/a Paragon Offshore USA Inc.

Appellate case number:    01-16-00022-CV

Trial court case number: 2015-29863

Trial court:              295th District Court of Harris County

     The en banc court having voted unanimously against reconsideration, Appellant Steve
Didmon’s motion for en banc reconsideration is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd

Date: February 23, 2017